197, 179 P.3d•556, 558 (2008); Pan v. Eighth Judicial Dist. Court, 120
                Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith ix Eighth Judicial Din.
                Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). Accordingly,
                we
                           ORDER the petition DENIED.




                                                         Saitta


                                                                                       J.
                                                          Gibbons



                                                         Pickering



                cc:   Hon. Scott N. Freeman, District Judge
                      Fahrendorf, Viloria, Oliphant & Oster, LLP
                      Zupancic Rothbone Law Group P.C.
                      Law Offices of Jerry Carter, PC
                      Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2